NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 NEWAY MANGISTU, an individual,                  No. 12-56860

                  Plaintiff-Appellant,           D.C. No. 2:11-cv-05271-SJO-RZ

   v.
                                                 MEMORANDUM*
 MORTON LA KRETZ, an individual; et
 al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Neway Mengistu appeals pro se from the district court’s order dismissing his

housing discrimination action sua sponte for failure to prosecute. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Oliva


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Sullivan, 958 F.2d 272, 274 (9th Cir. 1992). We vacate and remand.

      The district court dismissed Mengistu’s action with prejudice for failure to

prosecute after Mengistu did not appear on time at a scheduling conference. The

district court failed to consider the adequacy of less drastic sanctions, such as

dismissal without prejudice. See id. (“A district court abuses its discretion if it

imposes a sanction of dismissal without first considering the impact of the sanction

and the adequacy of less drastic sanctions.” (citation and internal quotation marks

omitted)); see also Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)

(“[D]ismissal is a harsh penalty and, therefore, it should only be imposed in

extreme circumstances.”). Accordingly, we vacate and remand for further

proceedings.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”); Lowry v.

Barnhart, 329 F.3d 1019, 1024 (9th Cir. 2003) (setting forth limited exceptions).

Accordingly, Mengistu’s request to supplement the appellate record with

documents not presented to the district court, filed June 12, 2015, is denied.

      The parties shall bear their own costs on appeal.

                                           2                                     12-56860
VACATED and REMANDED.




                        3   12-56860